Russell, C. J.
1. A witness saw the defendant and three other persons sitting together around in a circle. “There was money down in front of the parties,” including the defendant, and all had cards in *289their hands at the time the witness, who was an officer, came in view of them. When the officer walked in 'to where they were sitting the money was picked up by one of the parties. Under these facts and circumstances, the jury were justified in finding the defendant guilty of playing and betting at cards, although no money was found on the person of the defendant. Griffin v. State, 2 Ga. App. 535 (58 S. E. 781); Hargrove v. State, 117 Ga. 706 (45 S. E. 58).
Decided October 21, 1915.
Accusation of gaming; from city court of Sandersville — Judge Jordan. April 30, 1915.
Evans & Evans, for plaintiff in error.
J. E. Hyman, solicitor, contra.
2. The ruling in Woody v. State, 113 Ga. 927 (3), 928 (39 S. E. 297.), was expressly disapproved in Hubbard v. State, 123 Ga. 17, 18' (51 S. E. 11); in which latter case it was held that an indictment is not demurrable when it alleges that the defendant played and bet for money, etc., at a game played with “cards, dice, and balls,” and that the evidence is sufficient to support a conviction when it appears that the accused played and bet money at a game played with cards alone.
3. There was no error in overruling the motion for a new tidal.

Judgment affirmed.